*469Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered March 15, 2012, which, to the extent appealed from as limited by the briefs, denied the Reinosa defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Appellants failed to demonstrate as a matter of law that the alleged defect, at the location where plaintiff testified she tripped on a raised portion of the sidewalk, was trivial. The photographs provided by appellants in support of their motion are unclear in the record.
Based on plaintiffs testimony, it is also not clear whether or not she tripped on a portion of the sidewalk abutting appellants’ property or on the pedestrian ramp, for which the City of New York is responsible (see Gary v 101 Owners Corp., 89 AD3d 627 [1st Dept 2011]). Concur—Sweeny, J.P., Saxe, DeGrasse, Abdus-Salaam and Feinman, JJ.